El Juez Asociado Senos, Aldbey,
emitió la opinión del tribunal.
El apelante fué denunciado porque en 16 de agosto de 1931 se dedicaba al negocio de despalillado de tabaco como propietario o dueño del mismo sin haberse provisto de la licencia trimestral vencedera en septiembre de dicho añoy requerida por la ley.
La sección 84 de la Ley No. 85 de 1925, página 585, según quedó enmendada por la Ley No. 17 de 1927, página 477y dispone que cada tres meses toda persona dedicada a cual-quiera de las ocupaciones o negocios que en la misma especi-fica pagará por cada fábrica, sitio o establecimiento comercial o industrial la contribución por concepto de licencia, respecti-vamente, por ella prescrita. Los apartados 2, 3, 4 y 5 de esa sección de la ley se refieren a los fabricantes de cigarros7 según empleen máquinas o no y según el número de operarios que tuvieren. El apartado 14 de ella se refiere a los talleres de despalillado de tabaco, a los que impone $10 por cada diez operarios despalilladores o fracción de ellos que se em-plearen en cada taller. La sección 86 de la ley de 1925 dis-pone que ninguna persona se dedicará a ninguno de los ne-gocios especificados en la ley mientras no haya pagado la licencia correspondiente, y que cuando más de una de las in-dustrias u ocupaciones que describe sean ejercidas en el mismo local por una sola persona o en diferentes lugares por una sola persona o en el mismo local por diferentes per-sonas se pagará una licencia en cada local por cada indus-tria u ocupación. Y la sección 92 de la misma ley declara delito menos grave el emprender o continuar cualquier in-*907dustria u ocupación sujeta a licencia sin proveerse de la correspondiente licencia o cuando la licencia Raya sido re-vocada.
No niega el apelante que él tenía en la expresada fecha una fábrica de cigarros y un despalillado de tabaco en el mismo local, pero alega que siendo su despalillado de tabaco para su fábrica de cigarros, pagando la licencia de ésta no tenía que pagar la otra.
No resulta de la prueba claramente demostrado que todo el tabaco que despalillaba lo empleaba en su fábrica de ci-garros, pues aceptando él en su declaración que fabricaba de cinco a ocbo mil cigarros mensualmente y que para ellos necesitaba un quintal o dos de tabaco despabilado, sin embargo, reconoció que en la fecba de la denuncia tenía unos quince quítales de tabaco despalillado, cantidad excesiva a la que necesitaba para su fábrica; y aun cuando mani-festó también que no utiliza el tabaco despalillado en otro uso que el de su fábrica de cigarros y que estiba el tabaco despalillado para curarlo, sin embargo, la corte inferior no dió crédito a estas manifestaciones. La cita que bace el ape-lante del apartado 28 ele la sección 84 de la ley de 1927 y del disponiéndose que contiene no tiene relación con este caso, porque no se refiere a despalilladores sino a la licencia que deben pagar los traficantes de tabaco en rama o despalillado, y a disponer que sólo venderán a otros traficantes, despali-lladores, fabricantes de tabaco para mascar y fabricantes de cigarros y cigarrillos provistos de sus licencias y a las personas conocidas como exportadoras de tabaco.
Por lo expuesto la corte inferior no cometió error al de-clarar probados los becbos de la denuncia y al sostener que tiene que pagar .licencia por el despalillado de tabaco.

La sentencia apelada debe ser confirmada.